UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MBE CAPITAL PARTNERS LLC,

                        Plaintiff,                                    ORDER

              - against -                                       17 Civ. 5992 (PGG)

 AVPOL INTERNATIONAL LLC, d/b/a AIL
 LOGISTICS SOLUTIONS, SANDRA K.
 WALLS, EMERALD TRANSFORMER
 CORPORATION, KIEWIT POWER
 CONSTRUCTORS CO., BODINE
 ALUMINUM, INC., UNITED STATES OF
 AMERICA, GENERAL SERVICES
 ADMINISTRATION and UNITED STATES
 ARMY CORPS OF ENGINEERS,
 NASHVILLE and MEMPHIS DISTRICTS,

                        Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               Plaintiff MBE Capital Partners, LLC ("MBE") brings this action against

Defendants AVPOL International LLC, d/b/a AIL Logistics Solutions ("AVPOL"), AVPOL's

managing member, Sandra K. Walls, and several of AVPOL's customers - including the General

Services Administration ("GSA") and the United States Army Corps of Engineers, Nashville

District and Memphis District (the "Memphis Corps" and the "Nashville Corps") - asserting

breach of contract, fraud, negligence, conversion, and interference with contractual relations in

connection with a contract Plaintiff entered into with A VPOL. Defendants GSA, the Memphis

Corps, and the Nashville Corps (collectively, the "Government Defendants"), have moved to

dismiss. For the reasons stated below, the Government Defendants' motion to dismiss will be

granted.
                                             BACKGROUND 1

                     PlaintiffMBE is a New York limited liability company engaged in the business of

financing accounts receivable. (Am. Cmplt. (Dkt. No. 30) ,r,r I, 12) Defendant A VPOL is a

Texas limited liability company with a principal place of business in Memphis, Tennessee. (Id.              ,r
2). On or about April 17, 2017, MBE entered into a Factoring and Security Agreement (the

"Agreement") with A VPOL in which MBE agreed to finance certain of A VPOL's accounts

receivable. (Id.      ,r,r 13-14; Ex. 1 (Agreement)).   That same day, Defendant Walls executed a

Validity Guaranty (the "Guaranty"), by which she guaranteed all of AVPOL's obligations to

MBE. (Id.      ,r 15; Ex. 2 (Guaranty))
                     Pursuant to the Agreement, (1) A VPOL assigned certain of its accounts receivable

to MBE; and (2) MBE advanced to A VPOL 85 percent of the amount invoiced to each of the

customers whose accounts were assigned to MBE. (Id.            ,r,r 14, 16; Ex.   I (Agreement)   ,r 1.2)
Defendants Emerald Transformer Corporation ("Emerald"); Kiewit Power Constructors Co.

("Kiewit"); Bodine Aluminum Inc. ("Bodine"); the GSA; the Memphis Corps; and the Nashville

Corps (collectively, the "Customers") all had their AVPOL accounts assigned to MBE. (Am.

Cmplt. (Dkt. No. 3) ,r,r 4-9) The Customers were informed of the assignment of their accounts to

MBE, and were instructed to and agreed to make payments on their AVPOL invoices to MBE.

(Id.   ,r,r 17-18)
                     The Agreement addresses the parties' obligations in the event that Customers

make payments on their A VPOL invoices to an individual or entity other than MBE. Such

payments are referred to as "Misdirected Payments." (See Ex. I (Agreement) ,r 13.6). The



1
  Unless otherwise noted, the following facts are drawn from the Amended Complaint, and are
presumed true for purposes ofresolving the Government Defendants' motion to dismiss. See
Kassner v, 2nd Ave. Delicatessen, Inc., 496 F.3d 229,237 (2d Cir. 2007).


                                                        2
Agreement- which identifies MBE as "Purchaser" and AVPOL as "Seller" -provides that

"Seller shall pay to Purchaser on the next banking day following the date of receipt by Seller the

amount of ... [a]ny payment on account of a Purchased Account." (Ex. 1 (Agreement)~

13 .6 .1 ). The Agreement further provides that

          Seller shall pay the following fee to Purchaser immediately upon its accrual: (a)
          15% ofthe amount of any payment (but in no event less than $1,000) on a
          Purchased Account ... which has been received by Seller or a third party (a
          "Misdirected Payment") and not paid by Seller to Purchaser on the next business
          day following the date of receipt by Seller or the date of Seller's knowledge of
          receipt by such third party; or (b) 30% of the amount of a Misdirected Payment
          made as a result of any action taken by Seller to cause such payment to be
          misd[i]rected.

(Id.   ,r 13.6.3) (emphasis in original)
                  MBE advanced $496,132.23 to AVPOL concerning invoices - amounting to

$583,648.98- that had been sent to Customers. Defendant Emerald was invoiced $7,150.08;

Defendant Kiewit was invoiced $341,224.76; Defendant Bodine was invoiced $8,261.85;

Defendant GSA was invoiced $39,285.99; the Nashville Corps was invoiced $141,013.53; and

the Memphis Corps was invoiced $46,678.55. (Am. Cmplt. (Dkt. No. 30) ~,r 19-20). MBE did

not receive payments concerning any of these invoices, however. Instead, all payments were- at

Defendant Wall's request- sent to AVPOL. (Id.~~ 21-22, 25). AVPOL also did not transmit

any of the payments or portions thereof to MBE. (Id.~ 24)

                   On August 4, 2017, MBE delivered claim letters to GSA, Memphis Corps, and

Nashville Corps that include a "Statement of Account" reflecting the sum owed to MBE. Each

letter states that

           [t]he amount reflected in the attached Statement of Account remains due and
           owing to MBE Capital Partners LLC. That you may have paid all or any part
           thereof to your vendor, AVPOL International, LCC d/b/a AIL Logistics Solutions,
           is not a viable defense. Your company was duly notified that all invoices were




                                                   3
       duly purchased by MBE Capital. Therefore, any payments made to A VPOL/AIL
       were improper and constitute a fraud against MBE.

       Unless full payment of all amounts due is immediately made, we intend to
       proceed with legal action against both AVPOL/AIL and your company. Please be
       guided accordingly.

(Claim Letters (Dkt. No. 54-1)) None of the Government Defendants responded to MBE's claim

letters. (Schneiderman Aff. (Dkt. No. 54) ,r 3)

               The Complaint was filed on August 9,2017, and asserts, inter alia, breach of

contract claims against AVPOL and Walls; a fraud claim against Walls; a claim of money had

and received against A VPOL; and an interference with contractual relations claim against the

Customer Defendants. (See Cmplt. (Dkt. No. 1) ,r,r 26-50) An Amended Complaint was filed on

January 18, 2018. In the Amended Complaint, MBE drops its interference with contractual

relations claim against the Government Defendants, but adds new claims for negligence and

conversion. (See Am. Cmplt. (Dkt. No. 30) ,r,r 43-51)

               On May 1, 2018, Defendant AVPOL filed a bankruptcy petition. (Suggestion of

Bankruptcy (Dkt. No. 32)) Defendant Walls filed a bankruptcy petition on June 8, 2018. (See

Suggestion of Bankruptcy (Dkt. No. 50))

               The Government Defendants have moved to dismiss, contending that (1) this

Court lacks subject matter jurisdiction because MBE failed to exhaust its administrative

remedies, as required by the Federal Tort Claims Act ("FTCA"); (2) the Amended Complaint

fails to state a claim, because the claims made against the Government Defendants are not

cognizable under the FTCA; and (3) Plaintiff has not perfected service upon the Government

Defendants. (Gov't Defs. Br. (Dkt. No. 43) at 3)

               In opposing the Government Defendants' motion, MBE argues that the instant

action is automatically stayed as a result of AVPOL and Walls' bankruptcy petitions. (Pltf. Br.



                                                  4
(Dkt. No. 55) at 1-2) MBE further contends that the Amended Complaint states a claim, and that

its failure to timely perfect service should be excused. (Id. at 2-3) MBE does not directly

address the Government Defendants' argument that MBE failed to exhaust its administrative

remedies.

                                          DISCUSSION

I.     APPLICATION OF THE BANKRUPTCY ACT'S AUTOMATIC STAY

               Under the Bankruptcy Act, a bankruptcy petition

       operates as a stay, applicable to all entities, of ... the commencement or
       continuation ... of a judicial, administrative, or other action or proceeding against
       the debtor that was or could have been commenced before the commencement of
       the case under this title, or to recover a claim against the debtor that arose before
       the commencement of the case under this title.

11 U.S.C. § 362(a). However, Section 362(a) "limits the extension of an automatic stay to a

'proceeding against the debtor."' CAE Indus. Ltd. v. Aerospace Holdings Co., 116 B.R. 31, 32

(S.D.N.Y. 1990) (quoting 11 U.S.C. § 362(a)). Accordingly, "[i]t is well-established that stays

pursuant to § 362(a) are limited to debtors and do not encompass non-bankrupt co-defendants."

Teachers Ins. & Annuity Ass'n of Am. v. Butler, 803 F.2d 61, 65 (2d Cir. 1986) (citations

omitted); see also Chung v. New Silver Palace Rest., Inc., 246 F. Supp. 2d 220,226 (S.D.N.Y.

2002) ("By letter ... , counsel informed me that The New Silver Palace Restaurant, Inc. filed a

petition for reorganization under Chapter 11 of the Bankruptcy Code. The automatic stay

imposed by section 362(a)(l) ... affects only The New Silver Palace Restaurant, Inc.; it does not

apply to plaintiffs claims against the restaurant's non-debtor co-defendants." (citation omitted));

Rosenbaum v. Dane & Murphy, Inc., 189 A.D.2d 760, 761 (2d Dept. 1993) ("The automatic stay

provisions of the [f]ederal bankruptcy laws do not extend to non-bankrupt codefendants.")

(citing Lynch v. Johns-Manville Sales Corp., 710 F.2d 1194, 1199 (6th Cir. 1983)).




                                                 5
                Only in "unusual circumstances" will the automatic stay apply to co-defendants

not in bankruptcy proceedings, see Chord Assocs. LLC v. Protech 2003-D, LLC, No. 07 Civ.

5138 (JFB) (AKT), 2010 WL 1257874, at *3 (E.D.N.Y. Mar. 25, 2010) (citing A.H. Robins Co.,

Inc. v. Piccinin, 788 F.2d 994, 999 (4th Cir. 1986), such as "when a claim against the non-debtor

will have an immediate adverse economic consequence for the debtor's estate."2 Queenie, Ltd.

v. Nygard Int'l, 321 F.3d 282,287 (2d Cir. 2003). Where the automatic stay does not apply, a

court may "still invoke its discretionary authority to stay the proceedings against [non-bankrupt

codefendants]," but "[t]he proponent of the stay 'bears the burden of demonstrating that such a

stay is justified."' Lightbody v. Girlie's Ambulette Serv. Inc., No. 09 Civ. 5493 (ILG), 2010 WL

3417844, at *2 (E.D.N.Y. Aug. 27, 2010) (quoting WorldCrisa Corp. v. Armstrong. 129 F.3d 71,

76 (2d Cir. 1997)).

               Here, Plaintiff concedes that the automatic stay does not extend to the

Government Defendants. (See Pltf. Br. (Dkt. No. 55) at 2 ("[I]t is axiomatic that proceedings

may continue against the solvent co-defendants.")) Plaintiff complains, however, that

"procedure dictates that, as to the insolvent parties, the case either be dismissed or severed.

Neither of those actions has happened in this case."   (14.J Whatever the merits of this assertion -
which is not supported by citation to case law - Plaintiff does not explain what bearing the

Court's failure to dismiss or sever the claims against AVPOL and Walls has on the Government




2
  An "immediate adverse economic consequence to the debtor's estate" may be present where
there is "'a claim to establish an obligation of which the debtor is a guarantor, a claim against the
debtor's insurer, and actions where there is such identity between the debtor and the third-party
defendant that the debtor may be said to be the real party defendant."' Lightbody v. Girlie's
Ambulette Serv. Inc., No. 09 Civ. 5493 (ILG), 2010 WL 3417844, at *2 n.3 (E.D.N.Y. Aug. 27,
2010) (quoting Queenie, Ltd., 321 F.3d at 287-88).



                                                  6
Defendants' motion to dismiss. Nor does Plaintiff provide any basis for this Court to stay this

action as to the solvent defendants.

                The Court concludes that the automatic stay in place with respect to Defendants

AVPOL and Walls has no bearing on the Court's resolution of the Government Defendants'

motion to dismiss.

II.     SUBJECT MATTER JURISDICTION

        A.      General Principles

               "Determining the existence of subject matter jurisdiction is a threshold inquiry[,]

and a claim is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)( 1)

when the district court lacks the statutory or constitutional power to adjudicate it." Morrison v.

Nat'l Australia Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008), aff'd, 561 U.S. 247 (2010) (internal

quotation marks and citation omitted). "In resolving a motion to dismiss under Rule 12(b)(l),

the district court must take all uncontroverted facts in the complaint ... as true, and draw all

reasonable inferences in favor of the party asserting jurisdiction." Tandon v. Captain's Cove

Marina of Bridgeport, Inc., 752 F.3d 239,243 (2d Cir. 2014) (citing Amidax Trading Grp. v.

S.W.I.F.T. SCRL. 671 F.3d 140, 145 (2d Cir.2011) (per curiam). However, "[w]here

jurisdictional facts are placed in dispute, the court has the power and obligation to decide issues

of fact by reference to evidence outside the pleadings, such as affidavits." APWU v. Potter, 343

F Jd 619, 627 (2d Cir. 2003) (internal quotation marks and citations omitted). "A plaintiff

asserting subject matter jurisdiction has the burden of proving by a preponderance of the

evidence that it exists." Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000) (citing

Malik v. Meissner, 82 F.3d 560, 562 (2d Cir. 1996)).




                                                  7
        B.      Jurisdiction Under the Federal Tort Claims Act

                "Absent a waiver, sovereign immunity shields the Federal Government and its

agencies from suit." F.D.I.C. v. Meyer, 510 U.S. 471,475 (1994) (citations omitted). "Thus,

only if Congress consents can the United States be sued." Fiore v. Medina, No. 11 Civ. 2264

(RJS), 2012 WL 4767143, at *6 (S.D.N.Y. Sept. 27, 2012) (citing Darking Genetics v. United

States, 76 F.3d 1261, 1263 (2d Cir. 1996)). "Because sovereign immunity is jurisdictional in

nature, 'the terms of [the United States'] consent to be sued in any court define that court's

jurisdiction to entertain the suit."' Id. (quoting F.D.I.C., 510 U.S. at 475).

                In the Federal Tort Claims Act, the United States waives its sovereign immunity

as to certain claims. The FTCA provides that federal district courts

       shall have exclusive jurisdiction of civil actions on claims against the United
       States, for money damages[] ... for injury or loss of property, or personal injury
       or death caused by the negligent or wrongful act or omission of any employee of
       the Government while acting within the scope of his office or employment[.]

28 U.S.C. § 1346(b)(l).

               "The FTCA bars claimants from bringing suit in federal court until they have

exhausted their administrative remedies," however. McNeil v. United States, 508 U.S. I 06, I 13

(1993). The statute provides that an action brought under the FTCA "shall not be instituted ...

unless the claimant shall have first presented the claim to the appropriate Federal agency and [the

claimant's] claim shall have been finally denied by the agency in writing and sent by certified or

registered mail." 28 U.S.C. § 2675(a). "The failure of an agency to make final disposition of a

claim within six months after it is filed[, however,] shall, at the option of the claimant any time

thereafter, be deemed a final denial of the claim for purposes of this section." Id. This

exhaustion requirement "extends to all suits," and "is jurisdictional and cannot be waived."




                                                  8
Celestine v. Mount Vernon Neighborhood Health Ctr., 403 F.3d 76, 82 (2d Cir. 2005) (citations

omitted).

        C.     Analysis

               MBE states that it presented its claims to the Government Defendants on August

4, 2017, five days before it filed the Complaint. (See Schneiderman Aff (Dkt. No. 54) ~ 3;

Cmplt (Dkt. No. 1)) MBE does not allege that any of the Government Defendants denied its

claim before MBE filed suit, however. Indeed, Plaintiff emphasizes that the Government

Defendants did not respond to its claim. (See Schneiderman Aff. (Dkt. No. 54) ~ 3 ("[O]n or

about August 4, 2017, Plaintiff submitted claims to the Government Defendants .... The

Government Defendants failed to act. To date, no responses have been received.")) Obviously,

six months did not elapse between August 4, 2017 - when MBE presented its claims to the

Government Defendants - and August 9,2017, when MBE filed the Complaint. (See Cmplt.

(Dkt No. 1))

               Moreover, the fact that more than six months have passed since Plaintiff

submitted its claims to the Government Defendants does not cure the jurisdictional defect. "The

requirement that prematurely filed FTCA claims be dismissed holds even when ... the FTCA

claims would be ripe ifre-filed at the date of the court's decision." Liriano v. ICE/DHS, 827 F.

Supp. 2d 264,269 (S.D.N.Y.2011) (dismissing for failure to exhaust administrative remedies

where plaintiffs filed suit fewer than three months after submitting their administrative claims)

(citing McNeil, 508 U.S. at 112-13). Indeed, "[c]ourts have ... consistently enforced the

FTCA's exhaustion requirement even where ... events after filing of the complaint would likely

enable a plaintiff to satisfy the requirements of 28 U.S.C. § 2675(a) were he to file his case

anew." Fiore v. Medina, No. 11 Civ. 2264 (RJS), 2012 WL 4767143, at *7 (S.D.N.Y. Sept. 27,

2012) (citations omitted); see also Gay v. Terrell, No. 12 Civ. 2925 (CBA), 2013 WL 5437045,


                                                 9
at *3 (E.D.N.Y. Sept. 27, 2013) ("Because th[e] [exhaustion] requirement is jurisdictional, the

subsequent denial of an administrative claim cannot cure a prematurely filed action.") (internal

quotation marks and citations omitted)); Barry v. S.E.C., No. 10 Civ. 4071 (CBA), 2012 WL

760456, at *4 (E.D.N.Y. Mar. 7, 2012) (dismissing FTCA claim as "premature," and noting that

a failure to exhaust "may not be cured by subsequent exhaustion or amendment of a complaint")

(citations omitted)); Tarafa v. B.O.P. MDC Brooklyn, No. 07 Civ. 554 (DLI) (LB), 2007 WL

2120358, at *3 (E.D.N.Y. July 23, 2007) ("[A]lthough it is this court's view that dismissing

[plaintiff's] FTCA claim and requiring him to re-file is the ultimate exercise of form over

substance, this court must dismiss [plaintiffs] FTCA claim under the Supreme Court's dictates in

McNeil.") (internal quotation marks and citations omitted)).

               Even if MBE had complied with the six-month waiting period before

commencing this lawsuit, its claims against the Government Defendants would still be subject to

dismissal, both because its letters are conclusory, and because there is insufficient proof that the

Government Defendants received MBE's claim letters.

               "The majority of district courts in this circuit have held that a plaintiff must show

proof that the agency actually received a claim in order to satisfy the FTCA's presentment

requirement." Young v. United States, No. 12 Civ. 2342 (ARR) (SG), 2014 WL 1153911, at *8

(E.D.N.Y. Mar. 20, 2014) (citing Jaghama v. United States, No. 11 Civ. 5826, 2013 WL 508497,

at *2 (E.D.N.Y. Feb. 11, 2013); Torres v. United States, No. 07 Civ.1390 (NGG) (LB), 2008 WL

215124, at *3 (E.D.N.Y. May 20, 2008); Pinchasow v. United States, 408 F. Supp.2d 138, 142

(E.D.N.Y. 2006), affd, No. 06-1139-CV, 2006 WL 3370714 (2d Cir. Nov. 20, 2006)). MBE has

not offered such evidence here. Instead, MBE's counsel represented to the Court on July 2,

2018, when MBE's opposition to the Government Defendants' motion to dismiss was filed, that




                                                  10
she "had expected to have in hand no later than this afternoon copies of the FedEx proofs of

delivery [for the claim letters]. Unfortunately, I was not able to obtain them in time."

(Schneiderman Aff. (Dkt. No. 54) ~ 3 n.l)

               Those proofs of delivery have still not been submitted to the Court. Moreover,

the Government Defendants have submitted declarations stating that they have no record of

MBE ever filing an administrative claim in connection with the events described in the

Complaint and Amended Complaint.3 (See Weil Deel. (Dkt. No. 45); Jagoditz Deel. (Dkt. No.

46); Mullen Deel. (Dkt. No. 47); Austin Deel. (Dkt. No. 48)) Given that MBE has not offered

proof that its claim letters were delivered to the Government Defendants, it has likely not

satisfied the claim presentment requirement. See Vecchio v. United States, No. 05 Civ. 393

(PAC), 2005 WL 2978699, at *6 (S.D.N.Y. Nov. 3, 2005) ("The Court holds that actual receipt

by the agency is required [to establish claim presentment] .... If arguendo the Court were to

hold that proof of mailing creates a presumption of receipt, the Court holds that the

Government's two affidavits [asserting that the plaintiffs claim was not received] are more than

adequate to rebut such a presumption.").

               To fulfill the claim presentment requirement, the notice of claim must also

"provide enough information to permit the agency to conduct an investigation and to estimate the

claim's worth." Romulus v. United States, 160 F.3d 131, 132 (2d Cir. 1998) (citing Keene Corp.



3
  As to GSA, the record is not entirely clear. The Mullen Declaration submitted on behalf of the
GSA states that the time period between August 9, 2017 and August 31, 2017 was checked for
administrative claims from MBE. (See Mullen Deel. (Dkt. No. 47)) If Plaintiffs claim was
mailed on August 4, 2017, this search may not have uncovered MBE's claim letter to GSA. The
Austin Declaration - also submitted on behalf of GSA - states that a search was conducted for
the period between April 1, 2014 and June 6, 2018. This search was limited to SF-95 forms,
however, which is the standard FTCA notice of claim form. (See Austin Deel. (Dkt. No. 48))
Since MBE's claim to GSA was not presented on an SF-95 form, this search would not have
uncovered MBE' s claim letter.


                                                11
v. United States, 700 F.2d 836, 842 (1983)). Although the notice of claim "does not need to

satisfy formal pleading requirements," it nevertheless "must 'be specific enough to serve the

purposes intended by Congress in enacting§ 2675(a)- to ease court congestion and avoid

unnecessary litigation, while making it possible for the Government to expedite the fair

settlement of tort claims asserted against the United States."' Young, 2014 WL I 153911, at *7

(quoting Johnson by Johnson v. United States, 788 F.2d 845, 848-49 (2d Cir. 1986), overruled on

other grounds .QY Sheridan v. United States, 487 U.S. 392 (1988)). Accordingly, "conclusory

statements which afford the agency no reasonable opportunity to investigate" will not satisfy the

presentment requirement. Id. (quoting Romulus, 160 F.3d at 132).

                Here, the letters MBE claims that it sent to each of the Government Defendants

read, in their entirety, as follows:

        The amount reflected in the attached Statement of Account remains due and
        owing to MBE Capital Partners LLC. That you may have paid all or any part
        thereof to your vendor, AVPOL International, LCC d/b/a AIL Logistics Solutions,
        is not a viable defense. Your company was duly notified that all invoices were
        duly purchased by MBE Capital. Therefore, any payments made to A VPOL/AIL
        were improper and constitute a fraud against MBE.

        Unless full payment of all amounts due is immediately made, we intend to
        proceed with legal action against both AVPOL/AIL and your company. Please be
        guided accordingly.

(Claim Letters (Dkt. No. 54-1))

                MBE's claim letters suggest that MBE intends to assert fraud claims against the

Government Defendants. The letters do not address the negligence and conversion claims that

MBE now asserts against the Government Defendants in the Amended Complaint, however.

Moreover, MBE's claim letters do not "provide enough information to permit the agency to

conduct an investigation and to estimate the claim's worth," Romulus, 160 F.3d at 132, and

therefore do not satisfy the claim presentment requirement. See Lassie v. United States, No. 14



                                                12
Civ. 9959 (KBF), 2015 WL 5472946, at *4 (S.D.N.Y. Sept. 16, 2015), affd, 668 F. App'x 395

(2d Cir. 2016) (finding that notice of claim was insufficient to satisfy claim presentment

requirement where the notice "is silent as to both ... claims" pied in the complaint); Keene

Corp. v. United States, 700 F.2d 836, 842 (2d Cir. 1983) ("The generality of the statement

claiming liability on the part of the government failed to provide sufficient information regarding

the nature and merits of Keene's claim so far as liability is concerned. The burden is on the

claimant to provide this information[.]").

                 Because MBE has not demonstrated that it exhausted its administrative remedies,

its FTCA claims against the Government Defendants will be dismissed for lack of subject matter

jurisdiction.4

                                         CONCLUSION

                 For the reasons stated above, the Government Defendants' motion to dismiss for

lack of subject matter jurisdiction is granted. The Clerk of Court is directed to terminate the

motion (Dkt. No. 42).

Dated: New York, New York
       February 11, 2019
                                              SO ORDERED.



                                              Paul G. Gardephe
                                              United States District Judge




4
 Having ruled that subject matter jurisdiction is lacking, the Court does not reach the
Government Defendants' remaining arguments for dismissal.


                                                 13
